Citation Nr: 1515004	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  The appellant is the remarried widow of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2009, the appellant testified at a Central Office hearing.  A transcript of the hearing is of record. 

The Board remanded this case in June 2009 and November 2013.  The case is back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran died in February 1995.

2.  The appellant's claim for DIC on a VA Form 21-534, received by VA in June 2006, reflects that the appellant had remarried in September 1996 and that this marriage has not ended by annulment, divorce, or otherwise.
3.  On the appellant's March 1995 claim on a VA Form 21-530 for burial benefits, the appellant specifically noted that she was not claiming that the Veteran's cause of death was due to service.  There is no document received between the date of the Veteran's death and the date of the appellant's remarriage that can be construed as a claim for entitlement to DIC benefits.


CONCLUSION OF LAW

Entitlement to DIC benefits as the surviving spouse of the Veteran is not warranted.  38 U.S.C.A. § 101(3), 103(d)(2)(A), 1310, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the appellant's claim in June 2009 and November 2013 for additional evidentiary development.  In particular, the Board instructed the AOJ to send the appellant a corrective Veterans Claims Assistance Act of 2000 (VCAA) notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board instructed the AOJ to then readjudicate the issue on appeal, taking into consideration the appellant's assertions that she in effect submitted a claim for DIC benefits prior to her remarriage.  In July 2014, the AOJ send the Veteran a VCAA notice letter in compliance with the Board's remand instructions.  The AOJ readjudicated the Veteran's claim in an October 2014 supplemental statement of the case (SSOC).  

The Board notes that the prior June 2009 Board remand instructed the AOJ to adjudicate the issue of entitlement to DIC based on 38 U.S.C. § 1151.  Although the AOJ adjudicated the issue of entitlement to DIC based on 38 U.S.C. § 1151 in a March 2011 SSOC, this SSOC was addressed to the appellant's son, and not to the appellant.  However, the Board finds that even if the appellant has not seen the March 2011 SSOC regarding the issue of entitlement to DIC based on 38 U.S.C. § 1151, as discussed below, the appellant is not entitled to DIC benefits due to the timing of her claim for DIC benefits.  Consequently, there is no prejudice to the appellant to decide the claim now even if that particular instruction of the June 2009 Board remand was not satisfied.  Accordingly, further remand under Stegall v. West, 11 Vet. App. 268, 271 (1998) is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in June 2006 and July 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The July 2014 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, and what information and evidence was needed to support a claim for DIC.  As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp. 

To the extent that the Hupp notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by readjudication in a supplemental statement of the case, dated in October 2014.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

The Board also concludes VA's duty to assist has been satisfied.  Pertinent obtainable VA medical records and identified private medical records for which the appellant has submitted proper authorization forms have been obtained and associated with the record. 

Although a VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case, as the appellant is not entitled to DIC benefits due to the timing of her claim, the Board finds that there is no reasonable possibility that such a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). See also 38 U.S.C.A. § 5103A(a).  

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the appellant was assisted at the May 2009 Board hearing by an accredited representative, and, during the hearing, the Acting Veterans Law Judge fully explained the issue on appeal and the types of evidence needed to support the claim.  The Acting Veterans Law Judge and the Veteran's representative asked questions during the Board hearing regarding the appellant's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or her representative.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant. 


III.  Applicable Law

Dependency and Indemnity Compensation is a payment made by VA to a "surviving spouse," child, or parent of a deceased Veteran because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. §§  101(14), 1310, 38 C.F.R. § 3.5(a)(1).  Death pension is available to the "surviving spouse" of a Veteran because of his nonservice- connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3.  Also, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d).

Generally, a surviving spouse means a person of the opposite sex who was legally married to the veteran at the time of his death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar include voiding or annulment of marriage as well as divorce.  See 38 U.S.C.A. §§ 103(d)(1) 1311(e); 38 C.F.R. § 3.55(a).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1)-(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).  The remarriage of a surviving spouse on or after October 1, 1998, terminated by death, divorce, or annulment will not bar the furnishing of DIC benefits, unless the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3).



IV.  Analysis

In June 2006, VA received from the appellant a VA Form 21-534 seeking DIC benefits as the surviving spouse of a veteran.  Therein, the appellant indicated that the Veteran died in February 1995 and that she had remarried in September 1996.

A death certificate reflects that the Veteran died in February 1995 from aspiration pneumonitis, chronic, due to a chronic vegetative state, due to intracranial infection.  The record shows that the Veteran developed a brain abscess the late 1980s with catastrophic complications and, thereafter, resided in a nursing home facility without the potential for successful restorative measures.  The appellant reported in January 1991 that the Veteran had been in a coma for two years and nine months, and resided at the Richmond VA Medical Center.

It is not disputed that the Veteran was married to the appellant at the time of his death in 1995 and that the appellant remarried soon after the Veteran's death in 1996.  Therefore, notwithstanding that the appellant had had a substantial period of marriage to the Veteran, the appellant was not the Veteran's spouse at the time she filed for DIC benefits in June 2006 and is not entitled to those VA benefits bestowed on the surviving spouses of veterans.  Stated differently, once the appellant remarried, the appellant could no longer be a surviving spouse absent an exception, which is not shown here.  

The Board sympathizes with the appellant's personal suffering and financial loss associated with the Veteran's medical condition and the attendant long term care.  The Board has considered the appellant's request for "equitable relief" pursuant to 38 U.S.C.A. § 503.  The appellant essentially argues that VA did not give her the DIC claims form at the time of the Veteran's death; that she should have been told to file a claim by VA; that VA should have presumptively service-connected the Veteran for diabetes mellitus, which was a complication of his condition because he served in Vietnam, notwithstanding that the law providing for presumptive service connection for diabetes mellitus as a result of herbicide exposure was not promulgated until after the Veteran's death; and that his VA care was negligent.  However, the Board must emphasize that it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Absent basic eligibility, there simply is no provision pursuant to which the Board may grant the Veteran the benefits sought.

Lastly, the Board notes that the appellant's representative avers that there was a claim for DIC benefits filed in 1995 that remains pending.  The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Here, the Board has reviewed the record in its entirety and finds no claim, formal or informal, for DIC benefits prior to the appellant's 2006 filing.  While the record includes an application for burial benefits on a VA Form 21-530, dated in March 1995, this may not reasonably be construed as a claim for DIC benefits, particularly as the application form is very specific as to the benefits sought.  Moreover, the appellant specified on the VA Form 21-530 that she was not claiming that the cause of death was due to service.  Furthermore, the suggestion by the representative that the VA should have inferred a DIC claim is not reasonable as the deceased Veteran had not been adjudicated as entitled to VA disability compensation in his lifetime and there was no indication therein that the Veteran was entitled to VA disability compensation during his lifetime or that the appellant sought consideration of such as the surviving spouse.  Notably, following the allowance of burial benefits, VA received no further contact with the appellant until 2003 when her state Senator contacted VA and later forwarded to VA an October 2003 letter from the appellant, wherein she inquired with the Senator's office as to whether she could get VA death benefits for the period of time intervening her husband's death in 1995 and her remarriage in 1996.  At this time, she acknowledged that she was not presently entitled to VA DIC benefits as a surviving spouse as she had remarried.

In summary, the Board finds that the preponderance of the evidence is against granting entitlement to DIC benefits to the appellant as the surviving spouse of the Veteran.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to DIC benefits must be denied.


ORDER

Entitlement to DIC benefits as the surviving spouse of the Veteran are denied.





____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


